        Case 1:17-cv-01764-LTS-SDA Document 91 Filed 06/10/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

D’ANTHONY JAMISON,

                 Plaintiff,

        -v-                                                           No. 17-CV-1764-LTS-SDA

DET. NATHAN CAVADA,

                 Defendant.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 Before the Court is Defendant’s motion for reconsideration (docket entry no. 80)

of the portion of the Court’s December 5, 2019, Memorandum Order (“December Order,” docket

entry no. 69) that denied Defendant’s motion for summary judgment as to Plaintiff’s denial of

the right to a fair trial claim. Defendant also seeks clarification as to the scope of the Court’s

ruling on Plaintiff’s April 1, 2014, false arrest claim. The Court has considered the parties’

submissions carefully and, for the following reasons, grants Defendant’s motion for

reconsideration and clarifies that recovery on Plaintiff’s April 1, 2014, false arrest claim is

limited to the conduct before Detective Cavada discovered Mr. Jamison’s outstanding arrest

warrant.


Reconsideration of Plaintiff’s Right to a Fair Trial Claim

                 A motion for reconsideration is not intended as “a vehicle for relitigating old

issues, presenting the case under new theories . . . or otherwise taking a second bite at the apple.”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012). Indeed,

reconsideration is an “extraordinary remedy to be employed sparingly in the interest of finality



CAVADA MTN FOR RECONSIDERATION.DOCX                        VERSION JUNE 10, 2020                     1
       Case 1:17-cv-01764-LTS-SDA Document 91 Filed 06/10/20 Page 2 of 5



and conservation of scarce judicial resources.” In re Health Mgmt. Sys. Inc. Sec. Litig., 113 F.

Supp. 2d 613, 614 (S.D.N.Y. 2000) (internal quotation marks omitted). To warrant

reconsideration, the moving party bears the heavy burden of showing “an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent a

manifest injustice.” Virgin Atlantic Airways, Ltd. v. National Mediation Bd., 956 F.2d 1245,

1255 (2d Cir. 1992) (internal quotation marks omitted). Defendant moves for reconsideration

pursuant to Local Rule 6.3, which is “intended to ensure the finality of decisions and to prevent

the practice of a losing party plugging the gaps of a lost motion with additional matters.”

Merced Irrigation Dist. v. Barclays Bank PLC, 178 F. Supp. 3d 181, 183 (S.D.N.Y. 2016)

(internal citations omitted). “[R]econsideration will generally be denied unless the moving party

can point to controlling decisions or data that the court overlooked—matters, in other words, that

might reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)

                Defendant asserts that the Court erred in denying his motion for summary

judgment as to Plaintiff’s denial of the right to a fair trial claim “since it overlooked the fact that

the underlying criminal prosecution was not favorably resolved and, accordingly, there can be no

denial of the right to a fair trial claim.” (Docket Entry No. 82 at 5.) In support of this

proposition, Defendant cites McDonough v. Smith, 139 S. Ct. 2149 (2019), which, he asserts,

held that “a denial of the right to a fair trial claim requires that the underlying criminal

proceeding resolve in the plaintiff’s favor in order to be actionable.” (Id. at 1.)

                The Court notes that, while McDonough was decided after Defendant’s motion

for summary judgment was fully briefed, Defendant failed to file a notice of supplemental

authority or otherwise bring the decision to the Court’s attention during the nearly six-month




CAVADA MTN FOR RECONSIDERATION.DOCX                 VERSION JUNE 10, 2020                                 2
         Case 1:17-cv-01764-LTS-SDA Document 91 Filed 06/10/20 Page 3 of 5



period between the publication of McDonough and this Court’s issuance of the December Order.

Having reviewed the McDonough decision, the Court agrees that reconsideration of the

December Order’s disposition of Plaintiff’s denial of the right to a fair trial claim is warranted by

a change in controlling authority and that McDonough compels dismissal of that claim for

substantially the reasons underlying the Court’s dismissal of Plaintiff’s malicious prosecution

claim.

               McDonough, resolving a circuit split, holds that a plaintiff “[cannot] bring his

bring his fabricated-evidence claim under § 1983 prior to favorable termination of his

prosecution.” 139 S. Ct. at 2154, 2156. Thus, in order to proceed with his denial of a right to a

fair trial claim based on fabricated evidence, Plaintiff must be able to show that the proceedings

terminated in his favor. “[P]roceedings are terminated in favor of the accused only when their

final disposition is such as to indicate the accused is not guilty[;]” a plaintiff must demonstrate

“affirmative indications of innocence to establish ‘favorable termination.’” Lanning v. City of

Glens Falls, 908 F.3d 19, 23, 25-26, 29 (2d Cir. 2018) (internal quotation marks omitted). As the

Court concluded in the December Order, because a dismissal on speedy trial grounds does not

affirmatively indicate that Plaintiff was innocent of the charges, Plaintiff cannot demonstrate that

the proceedings were terminated in his favor. Thus, McDonough compels the conclusion that

Plaintiff “[cannot] bring his fabricated-evidence claim under § 1983.” 139 S. Ct. at 2156.

Accordingly, Defendant’s motion for reconsideration is granted and, upon reconsideration,

summary judgment of Plaintiff’s denial of the right to a fair trial claim is granted.


Clarification of Scope of Plaintiff’s April 1, 2014, False Arrest Claim

               Defendant requests “clarification of the portion of the Memorandum Order

pertaining to the false arrest claim stemming from Plaintiff’s April 1, 2014 arrest – specifically,



CAVADA MTN FOR RECONSIDERATION.DOCX                VERSION JUNE 10, 2020                              3
       Case 1:17-cv-01764-LTS-SDA Document 91 Filed 06/10/20 Page 4 of 5



the detention time attributable thereto.” (Docket Entry No. 82 at 6.) Defendant contends that

“Plaintiff’s damages in this matter should be limited solely to the period of detainment between

the initial stop and the discovery of the open arrest warrants.” (Id.) Plaintiff disputes this

position and asserts, without citation to evidence, that “the existence of a warrant for plaintiff is

disputed.” (Docket Entry No. 86 at 4.)

               Defendant has proffered evidence, which Plaintiff has not genuinely disputed, that

Mr. Jamison had an outstanding warrant at the time of his April 1, 2014, arrest. (Docket Entry

No. 87 at 5) (citing Declaration of Evan F. Jaffe in Support of Defendant’s Motion for Summary

Judgment, Docket Entry No. 51, Ex. F). Once Defendant discovered Plaintiff’s outstanding

warrant, Defendant “had the right to arrest the plaintiff.” Galarza v. Monti, 327 F. Supp. 3d 594,

603 (S.D.N.Y. 2018). Thus, because the fruit of the poisonous tree doctrine “is not available to

assist a § 1983 claimant,” the intervening probable cause defeats Plaintiff’s claim for damages

after Defendant discovered Plaintiff’s outstanding arrest warrant. See Townes v. City of New

York, 176 F.3d 138, 149 (2d Cir. 1999) (finding plaintiff’s damage claim for false arrest limited

to “the brief invasion of privacy related to the seizure and initial search of his person” where

defendants subsequently obtained probable cause to arrest “upon discovery of the handguns in

the passenger compartment of the taxicab in which he was riding”). Therefore, Plaintiff may

only recover damages for the conduct that preceded Defendant’s discovery of Plaintiff’s

outstanding arrest warrant.


Plaintiff’s Request for Reconsideration

               In his opposition to Defendant’s motion for reconsideration, Plaintiff asserts that

the Court “should reconsider its decision dismissing plaintiff’s malicious prosecution claim.”

(Docket Entry No. 86 at 4.) Plaintiff’s request fails to comply with the requirements for motion



CAVADA MTN FOR RECONSIDERATION.DOCX                VERSION JUNE 10, 2020                                4
       Case 1:17-cv-01764-LTS-SDA Document 91 Filed 06/10/20 Page 5 of 5



papers set forth in Local Civil Rule 7.1. Even if Plaintiff’s request was properly submitted, it is

untimely: Local Civil Rule 6.3 requires motions for reconsideration to be filed within 14 days

after the entry of the Court’s determination of the original motion. Plaintiff’s request for

reconsideration comes more than two months after the Court decided Defendant’s motion for

summary judgment and Plaintiff has not proffered any explanation for his delay. Accordingly,

Plaintiff’s request for reconsideration of the Court’s December Order (to the extent that it

dismissed Plaintiff’s malicious prosecution claim) is denied.

               This case remains referred to Magistrate Judge Aaron for general pretrial

management. The parties are directed to contact Judge Aaron’s chambers by Wednesday, June

17, 2020, to schedule a settlement conference. (Docket Entry No. 78.)

               This Memorandum Order resolves Docket Entry No. 80.


       SO ORDERED.

Dated: New York, New York
       June 10, 2020

                                                               /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




CAVADA MTN FOR RECONSIDERATION.DOCX               VERSION JUNE 10, 2020                               5
